Citation Nr: 1123912	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-04 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran thereafter died in January 2010.  However, in accordance with 38 U.S.C.A. § 5121A (West 2002), his widow in February 2010 made a timely request to substitute as the claimant for the purpose of processing the claim to completion.  The record does not reflect that the RO formally adjudicated the request to substitute.  The RO, however, has proceeded as if such request has been granted by accepting the Veteran's widow's VA Form 9 and certifying the appeal to the Board.  The Board will proceed and treat the Veteran's widow as the claimant in this appeal.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the claimant if further action is required.


REMAND

The claimant and her representative contend that the brain tumor that caused the Veteran's death was a type of soft tissue sarcoma, malignant schwannoma, that was caused by his exposure to herbicides while serving in the Republic of Vietnam from January 1967 to January 1968 and therefore the presumptions found at 38 C.F.R. §§ 3.307, 309(e) (2010) should apply to the current claim.

As noted above, the record shows that the Veteran died in January 2010 and the cause of his death was the brain tumor that the claimant is seeking service connection for.  However, copies of the terminal hospitalization records are not found in the record.  Therefore, the Board finds that a remand to obtain these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires that VA help appellant's obtain identified and relevant medical evidence); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Next, the Board notes that treatment records show that the Veteran's brain tumor was variously described as a low grade glioma and/or astrocytoma.  However, as noted above, the claimant's representative has argued that the Veteran's brain tumor was also a type of soft tissue sarcoma, malignant schwannoma, as set forth under 38 C.F.R. § 309(e).  Tellingly, the claimant's representative has also submitted medical treatise evidence in support of this allegation.  See Wallin v. West, 11 Vet. App. 509 (1998) (holding that where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Given the above, the Board finds that while the appeal is in remand status a medical opinion as to the nature of the Veteran's brain tumor should also be obtained.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  See also Substitution in Case of Death of Claimant, 76 Fed. Reg. 8666, 8673 (Feb. 15, 2011) (proposed rule adding 38 C.F.R. § 3.1010 to provide that "[a] substitute has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the claimant had the claimant not died") (emphasis added); VBA Fast Letter 10-30 (Aug. 10, 2010) ("VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.").  

Lastly, as noted above, the RO did not formally adjudicate the request to substitute.  In the February 2009 VA Form 21-526, the Veteran reported that he and the claimant married in April 1996.  The claimant should be requested to provide a copy of her marriage certificate or other proof of marriage to the Veteran.

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO should ask the claimant to provide a copy of her marriage certificate, or other proof of marriage to the Veteran.
 
2.  The RO should obtain and associate with the record all of the Veteran's terminal hospitalization records.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO, prior to sending the claims file out to be reviewed by an oncologist, should attempt to obtain the actual tissue samples of the brain tumor that were taken in connection with the Veteran's December 2008 biopsy and forward them to the VA examiner for his/her review.  All actions to obtain the requested tissue samples should be documented fully in the claims file.  

4. After undertaking the above development to the extent possible, the RO should arrange for the claims file and tissue samples of the brain tumor that were taken in connection with the Veteran's December 2008 biopsy to be reviewed by an oncologist.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and tissue samples, the oncologist should provide answers to the following questions:

What are the diagnoses of the Veteran's brain tumor? 

Is it as likely as not that the Veteran's brain tumor diagnoses include soft tissue sarcoma including malignant schwannoma or any other form of soft tissue sarcoma?

A complete rational must be provided for all opinions given with specific citation to relevant evidence found in the record and/or controlling medical treatises. 

Note 1:  In providing answers to the above questions, the examiner should comment on the medical treatise evidence provided in support of the appellant's claim.

Note 2:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the claimant and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

